United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., claiming as widow of S.D., Appellant
and
U.S. POSTAL SERVICE, POST, OFFICE,
Spring Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 08-2190
Issued: September 24, 2009

Oral Argument June 11, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 5, 2008 appellant filed a timely appeal of a July 17, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for death benefits. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has established that the employee’s death was causally
related to factors of his federal employment.
FACTUAL HISTORY
This case is before the Board for the fourth time. In a January 24, 2000 decision, the
Board found that the factual evidence established a compensable employment factor in that the

employee’s postal route required more than eight hours to prepare and complete.1 The Board
remanded the case to the Office for further development. On August 13, 2001 the Office
accepted the claim for adjustment disorder with mixed anxiety and depressed mood. It
authorized compensation for the period July 12 to October 23, 1997, the date the emotional
condition was found to have resolved.
The employee died on April 12, 2001. The cause of death was metastatic colon cancer.
Appellant, the employee’s widow, filed a claim for survivor’s benefits (Form CA-5) on
September 3, 2003 alleging that the employee’s death was causally related to his accepted
employment injury. On March 9, 2007 the Board set aside a nonmerit decision of the Office,
finding that appellant submitted relevant new factual evidence.2 On March 26, 2008 the Board
set aside an April 20, 2007 Office decision denying appellant’s claim for death benefits.3 The
Board found that the case was not in posture for decision as to whether the employee had been
harassed or retaliated against in his federal employment. The facts of the case as set forth in the
Board’s prior decisions are incorporated by reference.
On June 20, 2003 Dr. Paul Rosch, a Board-certified internist, reviewed the employee’s
medical records and factual evidence related to his occupational disease claim. He advised that
the employee was subjected to severe and persistent stress at work. Dr. Rosch stated:
“[a]lthough not easy to prove, it is also my opinion that job stress contributed to the development
and fairly rapid downhill course of his colon cancer.” He noted that stress had been shown to
accelerate the spread and growth of malignant tumors and emotional stress had been shown to
depress natural killer cells and other immune system components responsible for resistance to
carcinogens. Dr. Rosch noted exceptions for attributing the employee’s cancer to stress, but
concluded that they could be dismissed in this case due to well-documented harassment at work,
the temporal relationship of his symptoms of colon cancer and the absence of other competent
contributing causes. He stated that severe and persistent emotional stress at work “was not only
responsible for his emotional breakdown but also contributed to the development and unusually
rapid downhill course of his colon cancer.”
On April 30, 2004 Dr. Rosch reported that the employee’s inability to complete his work
duties within eight hours also created an atmosphere of severe and persistent stress. He
reiterated his opinion that stress could weaken the immune system’s resistance to cancer.
On August 16, 2004 Dr. Suresh B. Katakkar, a Board-certified oncologist, reviewed the
employee’s medical records and a statement of accepted facts at the request of the Office. He
noted that there had not been a definitive link documented with stress in human malignancies as
stated by Dr. Rosch but that the employee had cancer while undergoing stress at work. While
the stress did not cause the employee’s colon cancer, Dr. Katakkar noted that it could cause
1

Docket No. 99-1439 (issued January 24, 2000). On May 26, 1998 the Office denied the employee’s emotional
condition claim on the basis that he failed to establish a compensable factor of employment. An Office hearing
representative affirmed the denial on December 31, 1998. The Board adopted the decision of the hearing
representative to find that the employee had not substantiated allegations of harassment or discrimination.
2

Docket No.06-1937 (issued March 9, 2007).

3

Docket No. 07-1857 (issued March 26, 2008).

2

problems over time. On September 7, 2004 he further clarified his opinion, stating that the
employee’s colon cancer was unrelated to the accepted mixed anxiety disorder or adjustment
disorder. Dr. Katakkar also stated that depression did not cause or induce any cancer in the
employee.
On March 14, 2005 the Office received a report by Dr. Bernard S. Siegel, a Boardcertified surgeon, who reviewed materials submitted by appellant regarding the employee’s
medical records and work history, stating his agreement with the opinion of Dr. Rosch.
Dr. Siegel determined that the work stress the employee was under “contributed to the rapid
progression of his disease.”
Appellant submitted a copy of a transcript in proceedings before an administrative judge
in the employee’s Equal Employment Opportunity (EEO) claim. She also submitted two pages
from the April 4, 2002 decision reached in that case. In an April 3, 2006 letter, the employing
establishment’s manager of human services expressed condolences to appellant on the loss of her
husband and appreciation for his service as a letter carrier.
In an April 20, 2007 decision, the Office found that the evidence was insufficient to
establish harassment or retaliation. As the two-pages from the EEO decision were redacted, it
had no probative value. The Office found the medical evidence insufficient to establish that the
employee’s death caused by the accepted employment factor.
Following the Board’s March 26, 2008 decision, the Office received a complete copy of
the April 4, 2002 decision by Administrative Judge Dennis Carter on the employee’s harassment
and retaliation claims. Judge Carter found that the evidence submitted was insufficient to
establish harassment and retaliation based upon religion, gender or protected activity. In
addressing retaliation, Judge Carter stated:
“I find the evidence established that the responsible management officials were
not completely truthful, but I do not find that the preponderance of the evidence
established their lies were retaliation for EEO activity. After a thorough review of
the record and assessing the credibility of the responsible management officials, I
find that PM [Postmaster] Kelley was the driving force behind the close
monitoring of the [c]omplainant’s work performance because she was retaliating
against the complainant because of his aggressive role in Project Hope, which
made her look bad to higher management in the [d]istrict. I further find that
Project Hope was the origin of the retaliatory actions the [c]omplainant identified
as continuing harassment rendering his work environment hostile and abusive.
The responsible management officials used the [c]omplainant as an example of
what happens when an employee speaks out against management actions, i.e., his
work performance became closely monitored, his requests for help were
continuously scrutinized and criticized, and when he spoke up at stand-ups he was
ignored. Notwithstanding this finding, the [c]omplainant failed to establish that
Project Hope involved Title VII, ADA, EPA, or Rehab[ilitation] Act issues. In
fact, the preponderance of the evidence did not show that the [c]omplainant
engaged in protected EEO activity known to the responsible management officials
until after he filed the EEO complaint that served as the basis for this hearing.

3

Accordingly, I find that even though the [a]gency’s articulated reasons for its
actions were retaliatory linked to the [c]omplainant’s active involvement with
Project Hope, the preponderance of the evidence did not establish that Project
Hope involved EEO issues. Thus, since the [c]omplainant was not engaged in
opposition to discriminatory practices, he cannot recover for the [a]gency’s
retaliatory actions in this forum.”
By decision dated July 17, 2008, the Office again found that the evidence was insufficient
to establish harassment or retaliation. It also found the medical evidence insufficient to support
that the employee’s death was caused or contributed to by the accepted employment factor.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act4 provides that the United States shall pay
compensation for disability or death of an employee resulting from personal injury sustained
while in the performance of duty.5 However, an award of compensation in a survivor’s claim
may not be based on surmise, conjecture or speculation or on appellant’s belief that the
employee’s death was caused, precipitated or aggravated by his employment. A claimant has the
burden of proving by the weight of the reliable, probative and substantial evidence that the
employee’s death was causally related to his or her employment.6 This burden includes the
necessity of furnishing rationalized medical opinion evidence, based on a complete factual and
medical background, showing causal relationship.7
ANALYSIS
In a prior appeal, the Board determined that the employee established a compensable
factor under Cutler,8 as his postal route required more than eight hours to prepare and complete.
The Office subsequently accepted the employee’s claim for an adjustment disorder with mixed
anxiety and depressed mood. The employee died on April 12, 2001 due to metastatic colon
cancer. Appellant claims that his death was caused by or contributed to from the stress
encountered in his employment, particularly harassment and retaliation. The Office denied these
as compensable factors, noting that the two-page decision of an EEO administrative judge was
redacted such that it was of no probative value.
Since the Board’s most recent decision, the case record was supplemented with a copy of
the April 4, 2002 decision of Judge Carter in the employee’s EEO claim. The judge reviewed
evidence submitted on the questions of whether appellant was discriminated on the basis of
4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102(a).

6

D.H. (G.H.), 58 ECAB ___ (Docket No. 07-314, issued July 18, 2007).

7

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Lois E. Culver (Clair L. Culver), 53
ECAB 412 (2002).
8

Lillian Cutler, 28 ECAB 125 (1976).

4

gender or religion, retaliated against for prior EEO activity or subjected to a hostile work
environment. Following investigation, a hearing was held in which nine witnesses and the
employee appeared and testified. Applying EEO law and standards to the evidence, Judge Carter
found that the employee was not discriminated against on the basis of his gender, religion or
protected EEO activity. As to retaliatory conduct based on the employee’s involvement in
Project Hope, Judge Carter found that the nature of the project did not involve EEO issues:
“[S]ince the complainant was not engaged in opposition to discriminatory practices, he cannot
recover for the [a]gency’s retaliatory actions in this forum.”
The Board has generally held that the findings of other federal administrative agencies or
courts are not dispositive with regard to questions arising under the Federal Employees’
Compensation Act. The decisions of other tribunals are made pursuant to different statutes that
apply varying standards for establishing eligibility for benefits.9 While not dispositive, however,
the Board may give weight to decisions based on the factual findings made in proceedings before
another forum.10 As applicable to this case, the Board has held that the term “harassment” as
applied by the Board is not equivalent to the term as defined or implemented by other agencies,
such as the EEO, which is charged with statutory authority to investigate and evaluate such
matters in the workplace.11 Rather, in evaluating claims for workers’ compensation under the
Federal Employees’ Compensation Act, the term “harassment” is synonymous, as generally
defined, with a persistent disturbance, torment or persecution, i.e., mistreatment by coemployees
or coworkers.12
Judge Carter reviewed the evidence and considered testimony from multiple parties at the
employing establishment. He determined that, even though the responsible management
officials had engaged in retaliatory conduct based on the employee’s involvement in Project
Hope, the employing establishment was not responsible under EEO law since Project Hope did
not involve EEO issues.
Under the Act, however, the Board finds that the evidence from the EEO pertaining to the
employee’s claim is sufficient to establish retaliation on the part of his supervisors. Persuasive
evidence from Judge Carter establishes that the postmaster was the driving force behind abusive
actions such as the close monitoring of the employee’s work performance as retaliation against
the complainant because of his aggressive role in Project Hope, which made her look bad to
higher management in the district. The Board also concludes from the judge’s decision that
Project Hope was the origin of the retaliatory actions the employee identified as continuing
harassment rendering his work environment hostile and abusive. Employing establishment
management used the employee as an example of what would happen if an employee spoke out
against management, i.e., his work performance became closely monitored, his requests for help
were continuously scrutinized and criticized and when he spoke up at stand-ups he was ignored.
9

See Andrew Fullman, 57 ECAB 574 (2006).

10

See Kelly S. Simpson, 57 ECAB 197 (2005); Ernest J. Malagrida, 51 ECAB 287 (2000).

11

Ronald K. Jablanski, 56 ECAB 616 (2005).

12

Id. See also Beverly R. Jones, 55 ECAB 411 (2004).

5

Appellant has established retaliation as a compensable employment factor. On return of the case,
the Office should prepare an updated statement of accepted facts listing the two compensable
employment factors.
Based on this determination, the medical evidence requires further development.
Dr. Rosch, a Board-certified internist, and Dr. Siegel, a Board-certified surgeon, opined that
appellant’s the previously accepted Cutler factor had contributed to the rapid progression of the
employee’s colon cancer and generally provided support for this conclusion. Dr. Katakkar, a
second opinion physician Board-certified in oncology, reviewed the employee’s medical records
and a statement of accepted facts. He advised that appellant’s colon cancer was not caused by
stress in the employment but generally agreed with Dr. Rosch that stress could cause a problem
over a period of time. In a supplemental report dated September 7, 2004, Dr. Katakkar found
that the employee’s colon cancer was unrelated to the accepted mixed anxiety disorder or
adjustment disorder. He did not address whether the stress of employment may have aggravated
or contributed to the progression of the employee’s colon cancer prior to death. The medical
evidence, while not sufficient to establish appellant’s claim, is sufficient to require further
development of the medical evidence.13
On remand, the Office should prepare a new statement of accepted facts to include the
factors of employment, as noted. It should refer the employee’s record to an appropriate
specialist in oncology for an opinion on whether the employee’s death was caused or contributed
to by his federal employment.
CONCLUSION
The Board finds the employee was subjected to retaliation in his federal employment.
The case is not in posture for a decision on whether his death was caused or contributed by his
employment as further development of the medical evidence is warranted.

13

See Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 17, 2008 be affirmed, in part, as to the denial of harassment
as a compensable factor. The decision is set aside and the case remanded for further proceedings
before the Office consistent with this decision.
Issued: September 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

